DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
In response to the amendment filed 2/23/21, claims 1, 6, 10, 15, and 19 have been amended.  Claims 1-8 and 10-17 are pending in the application, of which claims 1 and 10 are presented in independent form.  

In view of the Examiners Amendment, authorized by the Attorney of Record, claims 19 and 20 are cancelled by the examiner (details provided below).

EXAMINER' S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Brannon on 4/7/21.



1.	(Previously Presented) A method comprising:
receiving a ranked list comprising a plurality of products, each product associated with one or more attributes;
for each product in a subset of the plurality of products:
determining a similarity between an attribute of the product on the ranked list and an attribute of a second product on the ranked list; and
diversifying the ranked list by modifying a ranking of the product based on the determined similarity; 
determining a discounted cumulative gain (DCG) score for the diversified ranked list for each product in the subset of the plurality of products; and
modifying a ranking of a product in the diversified ranked list, wherein modifying the ranking includes:
determining a position adjustment for a product of the plurality of products in the diversified ranked list based on a cost of the product paid by an owner of the product in response to the cost of the product paid by the owner of the product being less than a cost paid by an owner of 
determining a loss of DCG score for the diversified ranked list for the product due to performing the position adjustment for the product, the loss of the DCG score for the diversified ranked list for the product comprising a difference between the DCG score for the diversified ranked list for the product and an alternative DGC for the diversified ranked list with the position adjustment for the product; and 
responsive to determining that the loss of DCG score is less than a predetermined threshold value, modifying the ranking of the product in the diversified ranked list.
2.	(Original) The method of claim 1, further comprising: 
receiving a search query, wherein the DCG score for the diversified ranked list reflects a relevance of the diversified ranked list for the received search query in comparison to a relevance of a different diversified rank list for the received search query.
3.	(Original) The method of claim 1, wherein determining the DCG score for the diversified ranked list comprises summating a plurality of marginal relevance scores, each marginal relevance score assigned to each product in the diversified ranked list. 

determining a modified marginal relevance score for the product based on the position adjustment for the product;
adjusting the DCG score based on the determined modified marginal relevance score for the product; and
determining a difference between the DCG score and the adjusted DCG score.
5.	(Original) The method of claim 3, wherein each marginal relevance score is determined based on a measure of similarity between a product assigned the marginal relevance score and one or more products ranked higher than the product in the diversified ranked list. 
6.	(Previously Presented) The method of claim 3, wherein modifying the ranking of the product further comprises: 
prior to determining the position adjustment, determining that the product is associated with the cost of the product, wherein the cost of the product is paid by the owner of the product.
7.	(Original) The method of claim 1, wherein determining the position adjustment for the product comprises identifying a different product in the diversified ranked list ranked immediately above the product in the diversified list. 
8.	(Original) The method of claim 1, wherein the cost of the product comprises a cost per click (CPC) of the product. 

10.	(Previously Presented) A non-transitory computer readable medium comprising computer code that, when executed by a processor, causes the processor to: 
receive a ranked list comprising a plurality of products, each product associated with one or more attributes;
for each product in a subset of the plurality of products:
determine a similarity between an attribute of the product on the ranked list and an attribute of a second product on the ranked list; and
diversify the ranked list by modifying a ranking of the product based on the determined similarity; 
determine a discounted cumulative gain (DCG) score for the diversified ranked list for each product in the subset of the plurality of products; and
modify a ranking of a product in the diversified ranked list, wherein modifying the ranking includes:
determine a position adjustment for a product of the plurality of products in the diversified ranked list based on a cost of the product paid by an owner of the product in response to the cost of the product paid by the owner of the product being less than a cost paid by an owner of another product having a higher position in the diversified ranked list; 

responsive to determine that the loss of DCG score is less than a predetermined threshold value, modify the ranking of the product in the diversified ranked list.
11.	(Original) The non-transitory computer readable medium of claim 10, further comprising computer code that, when executed by a processor, causes the processor to: 
receive a search query, wherein the DCG score for the diversified ranked list reflects a relevance of the diversified ranked list for the received search query in comparison to a relevance of a different diversified rank list for the received search query.
12.	(Original) The non-transitory computer readable medium of claim 10, wherein the computer code that causes the processor to determine the DCG score for the diversified ranked list further comprises computer code that, when executed by the processor, causes the processor to summate a plurality of marginal relevance scores, each marginal relevance score assigned to each product in the diversified ranked list. 

determine a modified marginal relevance score for the product based on the position adjustment for the product;
adjust the DCG score based on the determined modified marginal relevance score for the product; and
determine a difference between the DCG score and the adjusted DCG score.
14.	(Original) The non-transitory computer readable medium of claim 12, wherein each marginal relevance score is determined based on a measure of similarity between a product assigned the marginal relevance score and one or more products ranked higher than the product in the diversified ranked list. 
15.	(Previously Presented) The non-transitory computer readable medium of claim 12, wherein the computer code that causes the processor to modify the ranking of the product further comprises computer code that, when executed by the processor, causes the processor to: 
prior to determine the position adjustment, determine that the product is associated with the cost of the product, wherein the cost of the product is paid by the owner of the product.

identify a different product in the diversified ranked list ranked immediately above the product in the diversified list.
17.	(Original) The non-transitory computer readable medium of claim 10, wherein the cost of the product comprises a cost per click (CPC) of the product. 
18.	(Canceled) 
19.	(Canceled)
20.	(Canceled)

Allowance
Claims 1-8 and 10-17 (renumbered as claims 1-16) are allowed over the prior art.

The following is an examiner’s statement of reasons for allowance:
The applicant’s amendment, filed on 2/23/21, together with the Examiners Amendment approved by Brian Brannon on 4/7/21, overcome the cited prior art with respect to the independent claims:

“A method comprising: receiving a ranked list comprising a plurality of products, each product associated with one or more attributes; for each product in a subset of the 

	Fox (US 8,838,583) teaches diversity processing to change the search results list to represent different brands (Col. 6 Li. 46-55).  Fox does not teach “determining a discounted cumulative gain (DCG) score for the diversified ranked list for each product in the subset of the plurality of products; and modifying a ranking of a product in the diversified ranked list, wherein modifying the ranking includes: determining a position 

	Burges et al. (US 7,925,651) teaches a method for determining a normalized discounted cumulative gain (NDCG) for search results (Col. 3 Li. 64- Col. 4 Li. 25) and swapping result nodes to increase that NDC score (Col. 10 Li. 41-43).  However, Burges fails to disclose “determining a similarity between an attribute of the product on the ranked list and an attribute of a second product on the ranked list; and diversifying the ranked list by modifying a ranking of the product based on the determined similarity;” and “determining a position adjustment for a product of the plurality of products in the diversified ranked list based on a cost of the product paid by an owner of the product in response to the cost of the product paid by the owner of the product being less than a cost paid by an owner of another product having a higher position in 

	Cheung et al. (US 7,835,943) discusses updating the search result listing based on bid amount changes (Col. 22 Li. 37-55).  However, Cheung does not disclose “receiving a ranked list comprising a plurality of products, each product associated with one or more attributes; for each product in a subset of the plurality of products: determining a similarity between an attribute of the product on the ranked list and an attribute of a second product on the ranked list; and diversifying the ranked list by modifying a ranking of the product based on the determined similarity; determining a discounted cumulative gain (DCG) score for the diversified ranked list for each product in the subset of the plurality of products; and modifying a ranking of a product in the diversified ranked list, wherein modifying the ranking includes: determining a position adjustment for a product of the plurality of products in the diversified ranked list … 2determining a loss of DCG score for the diversified ranked list for the product due to performing the position adjustment for the product, the loss of the DCG score for the diversified ranked list for the product comprising a difference between the DCG score for the diversified ranked list for the product and an alternative DGC for the diversified ranked list with the position adjustment for the product; and responsive to determining that the loss of DCG score is less than a predetermined threshold value, modifying the ranking of the product in the diversified ranked list.”

	


	The prior art of record does not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).

Conclusion                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169